UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2012



BRYAN O’NEAL BENSON,

                Plaintiff - Appellant,

          v.


S. YU, Officer; W. RABOURN, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-cv-00364-BR)


Submitted:   March 31, 2008                 Decided:   April 16, 2008


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan O’Neal Benson, Appellant Pro Se. Dorothy K. Leapley, CITY OF
RALEIGH, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bryan O’Neal Benson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).       We have reviewed the record and find no

reversible error.       Accordingly, we deny Appellees’ motion to

dismiss and affirm for the reasons stated by the district court.

See Benson v. Yu, No. 5:06-cv-00364-BR (E.D.N.C. Sept. 10, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -